Citation Nr: 0737219	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO.  99-09 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether the veteran is competent for Department of Veterans 
Affairs purposes.



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from January 1963 to March 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  


FINDING OF FACT

The veteran lacks the mental capacity to contract or manage 
his own affairs, including disbursement of funds without 
limitation.


CONCLUSION OF LAW

The veteran is incompetent for VA purposes.  38 U.S.C.A. §§ 
5107, 5502 (West 2002); 38 C.F.R. §§ 3.102, 3.353 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran served on active duty from January 1963 to March 
1967.  He was granted service connection for residuals of 
thrombophlebitis of each leg in May 1969.  He was given a 10 
percent disability evaluation for each leg for a combined 
disability evaluation of 20 percent.  He was also granted 
service connection, and a noncompensable disability 
evaluation for a scar of the left arm and for an 
appendectomy.  These are the veteran's only service-connected 
disabilities.

The veteran's disability evaluations for his thrombophlebitis 
were increased to 30 percent for each leg in April 1970.  

The veteran was granted entitlement to a total disability 
evaluation based on individual unemployability (TDIU) in 
September 1971, effective from August 1970.  He has retained 
entitlement to the TDIU rating since that time.  Thus the 
veteran has been receiving VA disability compensation at the 
100 percent disability level since that time.

VA medical records document a long history of treatment for 
psychiatric symptoms and disorders.  The veteran was 
diagnosed with an inadequate personality disorder in March 
1969.  He was hospitalized for dental treatment in February 
1970 but was also diagnosed with an anxiety disorder.  A 
hospital summary from March 1974 noted that the veteran was 
going through drug withdrawal and was identified as a chronic 
drug abuser.  A paranoid personality disorder was treated 
with several other conditions in April 1979.  The same 
diagnosis was made on a summary from April 1980.  

The veteran was treated for chronic alcohol abuse and a 
paranoid personality during hospitalization in November 1981.  
The veteran was diagnosed with bipolar disorder in January 
1985.  The claims folder also shows that the VA medical 
center (VAMC) in Tuskegee, Alabama, queried the RO on several 
occasions in 1984 and 1985 as to whether the veteran was a 
Prisoner of War (POW).  He had indicated such a status on his 
applications for treatment.  The veteran's DD 214 and service 
medical records do not indicate such a status.  There is no 
indication of service in a theater of war.  The veteran's 
overseas service was in Korea in the early 1960's, after the 
1953 cease-fire.  

A summary from March 1989 noted a primary diagnosis of 
schizophrenia and schizo-affective disorder.  The veteran was 
again hospitalized from August 1989 to September 1989 and 
received the same diagnosis.  He was also diagnosed with 
post-traumatic stress disorder.  The veteran was noted to 
relate symptoms that were associated with alleged combat 
service in Vietnam from 1963 to 1965.  As noted, supra, the 
veteran's records show service in Korea but do not reflect 
any service in Vietnam at any time.  

The veteran was treated for a seizure disorder, PTSD, and 
schizophrenia in June 1991.  In April 1992 the veteran was 
treated for PTSD, cocaine dependence, and a psychotic 
disorder, not otherwise specified (NOS).  The veteran 
admitted to past cocaine use but said he had not used it for 
five years; however, he tested positive for cocaine on 
admission.  He was inpatient again for PTSD and history of 
polysubstance abuse in July 1992.  In February 1993 he was 
seen for depression with psychotic features and rule out 
PTSD.

The veteran was hospitalized on several occasions for 
treatment of his thrombophlebitis.  His disability 
evaluations for each leg were increased to 60 percent in 
November 1993.  The disability evaluations have remained at 
that level since that time.  

The Board notes that the veteran was not found to be 
incompetent to manage his VA funds at the time of any his VA 
hospitalizations.

The current issue of the veteran's incompetency originated 
with the submission of a statement from a VA psychiatrist 
dated in March 1997.  The psychiatrist said that the veteran 
had a history of mishandling his funds, to include using 
funds to purchase illegal drugs.  The psychiatrist said that 
the veteran had a diagnosis of schizophrenia and that the use 
of drugs exacerbated his mental illness problems.  This 
resulted in psychiatric hospitalization.  The physician added 
that the veteran used poor judgment in relationship to his 
funds and, based on past history; it was felt that the 
veteran was not competent to handle VA funds.  The report was 
submitted to the RO in Waco, Texas, by a VA community support 
team program manager.  

The RO issued a rating decision in June 1997 that made a 
proposed finding of incompetency.  The veteran was notified 
of the rating decision that same month.  

The veteran submitted a statement in June 1997.  He requested 
that he be scheduled for a competency examination.  He said 
that he felt that he needed someone to help him with managing 
his income.  At the time he requested that his brother-in-law 
be appointed as his fiduciary.

Associated with the claims folder is a Report of Contact 
dated in October 1997.  The RO had contacted the veteran's 
suggested fiduciary.  The individual declined to accept the 
responsibility.

The RO determined that the veteran was not competent to 
handle disbursement of his funds by way of a rating decision 
dated in December 1997.  Notice of the rating action was 
provided that same month.

Associated with the claims folder is a Report of Contact 
dated in March 1998.  The report noted that the veteran's 
brother-in-law and sister advised that the veteran was 
currently in jail.  The VA contact reported that they had 
contacted the jail and learned that the veteran was charged 
with failure to appear for possession of illegal drugs and 
obtaining drugs by fraud.  

The veteran submitted a statement in May 1998.  He said that 
he was now out of jail and he supplied evidence from the 
Russell County Sheriff's department that showed his release 
from jail on April 2, 1998.  The veteran requested that his 
VA compensation be reinstated.

The veteran submitted two statements in July 1998.  The 
statements were contradictory in that the veteran requested 
that a specified individual be appointed as his fiduciary in 
one, while also expressing disagreement with the finding of 
incompetence in the second.  The veteran said that he had not 
been "rendered" incompetent by a medical doctor.  He asked 
that he be examined and his records reviewed.

VA field examinations in August 1998 and January 1999 did not 
find the veteran to be incapable of functioning but did note 
that he had problems in managing his money.  The August 1998 
examiner said the veteran could make some reasonable 
decisions but appeared to be limited in some areas of his 
life.  The veteran was aware of his VA income.  The veteran 
was reported to say that, because of past experiences and 
trouble in managing his affairs, he needed a fiduciary.  The 
examiner said that, based on contact with the veteran, and 
other information in the report, he believed the veteran was 
incompetent for VA purposes.  It was recommended that Mr. 
W.L.K. be appointed as the veteran's fiduciary and legal 
custodian.  See 38 U.S.C.A. § 5502 (West 2002).

The January 1999 examiner found the veteran in a new living 
arrangement and doing better.  The examiner thought the 
veteran was doing better physically but had questions 
regarding his mental status.  He said the veteran was quite 
familiar with his income and expenses and alert to what money 
he needed to meet his obligations.  The examiner did note 
that the veteran was given money for groceries one month but 
bought a stereo instead and had no additional money for 
groceries for the rest of the month.  The examiner reviewed 
the veteran's budget and recommended an increase from the 
current $835 per month to $1,150 per month.  The examiner 
informed the veteran he would monitor how the veteran handled 
the money and would return for an evaluation in a year.

The examiner added an addendum after he was told the veteran 
had moved out from his living arrangement.  The examiner also 
found out the veteran had not been truthful in reporting the 
amount of money he received each month.  He actually received 
$1,035 versus the $835 he reported.  The examiner said that 
he would not recommend any changes in the amount disbursed to 
the veteran.  

The veteran was issued a statement of the case (SOC) in 
February 1999.  The SOC cited to the March 1997 statement 
from the VA physician, as well as the two VA field 
examination reports.  The RO also cited to notice of three 
hospital admissions for the veteran in 1998 as evidence to 
support a continuance of the finding of incompetence. 

Associated with the claims file is a VA discharge summary for 
a period of hospitalization from March 18, 1999, to March 22, 
1999.  The summary shows that the veteran was treated for 
PTSD with depression.  The dictating physician reported that 
the veteran's insight and judgment were fair.  He was to be 
followed as an outpatient.  The physician stated that the 
veteran was considered to be competent for VA purposes.

The veteran submitted his substantive appeal in April 1999.  
He stated that he was competent to handle the disbursement of 
his funds.

The veteran moved from one area to the other in the next two 
years between Texas, Georgia, and Alabama.  The veteran 
returned to the Atlanta area.  A VA field examination was 
conducted in September 2001.  The examiner noted that the 
veteran was paid at the 100 percent rate.  He also noted the 
veteran's several psychiatric diagnoses and a history of drug 
abuse.  The veteran told the examiner he had not used drugs 
in the last three years but the examiner said the last field 
examination report contradicted this statement.  The veteran 
was neatly dressed, his hygiene was said to be fair and he 
did not require any supervision in this area of his life.  
The examiner said that the veteran was slightly paranoid but 
presented himself well.  He said the veteran suffered from a 
mental disorder and this came out during the interview.  

The examiner said the veteran was aware of his monthly income 
and value of his estate.  He would check with his bank each 
month.  He was also aware of his monthly obligations.  The 
veteran did not feel he received enough money each month.  He 
felt he did not need a fiduciary and would like his entire 
check each month.  A thorough review of the veteran's 
expenses and needs was reported.  The veteran was living in a 
three-bedroom trailer in a trailer park.  He rented the 
trailer from the owner of the park.  The examiner noted that 
the veteran had a habit of moving around and it was a 
question of how long he would stay in the trailer.  The 
trailer was said to be adequately furnished and of ample size 
for the veteran.  The examiner said the veteran still 
required the need of a fiduciary.  He recommended some 
increases in disbursements of the veteran's funds to meet 
monthly expenses.  

The RO received notice that the veteran was incarcerated and 
charged with a felony in April 2002.  A field examiner 
interviewed the veteran at the jail.  He also spoke with an 
employee from the office of the fiduciary.  The employee told 
the examiner that the veteran had a history of contracting 
with rent-to-own stores for stereos and appliances.  He would 
then pawn the items to get money for drugs.  In the latest 
instance, a store owner came to retrieve his property.  The 
police accompanied the owner and found a handgun in the 
veteran's trailer.  Possession of the gun was a violation of 
the veteran's probation and he was arrested.  The examiner 
noted that the veteran said the gun belonged to a woman that 
was renting a room in the trailer.  The examiner said that 
the veteran's mental disorder was evident during the 
interview.  He said the veteran did not appear capable of 
living independently or without some supervision.  

The examiner said the veteran was aware of his monthly income 
and estate but could provide only limited information 
regarding his obligations.  He said the veteran had grandiose 
ideas about how his money could be used.  The veteran felt 
that he needed $300 a week for his personal needs.  The 
examiner stated that the veteran was totally confused about 
his financial affairs.  The examiner made contact with the 
fiduciary.  The fiduciary informed the examiner that no bail 
bondsman would handle the veteran's case as he had a long 
history of not showing up for court appearances.  The 
fiduciary could post bail for the veteran if he would be 
willing to sign a statement to personally ensure the 
veteran's appearance in court.  The fiduciary was unwilling 
to do this given the veteran's history.  

The Board remanded the veteran's claim for additional 
development in January 2006. The RO was asked to contact the 
veteran for him to identify any sources of psychiatric 
treatment since 1997; the RO was also to obtain VA records of 
hospitalization from 1998.  The veteran was to be given 
another field examination and VA examination.

The Appeals Management Center (AMC) wrote to the veteran's 
fiduciary in February 2006.  The letter included a request 
for identification of any psychiatric treatment since 1997.  
The letter was returned to the AMC in February 2006.  There 
is no envelope in the claims folder to show whether the 
letter was never delivered or simply mailed back to the AMC.

The veteran was given a field examination in February 2007.  
The examiner noted that she had tried to visit the veteran 
between August 2006 and February 2007 but the veteran refused 
to see the examiner.  She said he had visited the RO in the 
past to prevent an examiner from coming to his home.  The 
examiner opined that the veteran had refused visitation in 
the past to conceal that he had sold his recently purchased 
furniture.  The veteran resided in a one-bedroom apartment.  
The examiner said the home was missing all furniture except 
for two straight chairs, a small television, and a mattress 
on the floor.  The veteran did not communicate much and 
refused to answer a number of questions.  The examiner said 
that the veteran's short-term memory appeared to be poor.  
She also said that the veteran's fiduciary had advised that 
the veteran sold his furniture to buy illegal drugs.  The 
examiner said the veteran knew the sources of his income but 
not the amounts and could not give much information on his 
expenses.  He was vague about his spending money and how he 
used it.  

The examiner reviewed the veteran's monthly income and 
expenses with the fiduciary and said it appeared the 
veteran's needs were being well met.  The veteran now resided 
in a one-bedroom apartment that was described as run down, no 
furniture, and with a filthy carpet.  The examiner said, 
considering the veteran's mental state and his substance 
abuse condition, no funds would be allocated or granted in 
the future for new furniture as the veteran will just sell or 
give it away.  She concluded that, due to his mental state, 
the veteran was not capable of prudently managing his funds 
and still required the assistance of a fiduciary.

Associated with the claims folder are three discharge 
summaries regarding periods of inpatient treatment of the 
veteran in 1998.  The veteran was treated for PTSD from June 
to July 1998.  The veteran reported having more flashbacks 
about his combat experiences in Vietnam.  He said he had an 
injury to his legs as a result of having stepped on a mine.  
The veteran's competency was not addressed.  He was said to 
have severe social and industrial impairment.  In addition, 
he was said to be unemployable secondary to his chronic 
paranoid ideas, nightmares, flashbacks, and problems with 
anger control.  The veteran was again treated for PTSD in 
August 1998.  The summary said the veteran was considered to 
have decisional capacity to participate in the treatment, as 
well as discharge plan.  The November 1998 summary notes that 
the veteran was treated primarily for acute gastroenteritis.  

The veteran was afforded a VA examination in April 2007.  The 
examiner said the veteran had had 9 hospitalizations since 
1998 with the most being the week before the examination.  He 
said the general diagnosis had been PTSD but that the veteran 
had been diagnosed with schizophrenia.  He also noted the 
veteran abused cocaine and was positive for cocaine use on 
his last admission.  The veteran said his apartment complex 
was destroyed by fire and he had moved to another that was 
owned by the same landlord.  He said there was no heat, hot 
water, electricity or furniture.  The examiner stated that, 
in view of the veteran's drug use and psychiatric symptoms, 
he was not capable of handling his finances.  He also said 
that, based on the veteran's reporting, another field 
examination may be warranted.  The examiner provided Axis I 
diagnoses of PTSD and substance abuse, cocaine.  

II.  Analysis

A mentally incompetent person is one who because of injury or 
disease lacks the mental capacity to contract or to manage 
his or her own affairs, including disbursement of funds 
without limitation.  38 C.F.R. § 3.353(a) (2007).  A decision 
as to incompetency may be made by the RO, subject to appeal 
to the Board.  38 C.F.R. § 3.353(b).

Unless the medical evidence is clear, convincing, and leaves 
no doubt as to the person's incompetency, the rating agency 
will not make a determination of incompetency without a 
definite expression regarding the question by the responsible 
medical authorities.  38 C.F.R. § 3.353(c).  

Determinations relative to incompetency should be based upon 
all evidence of record and there should be a consistent 
relationship between the percentage of disability, facts 
relating to commitment or hospitalization and the holding of 
incompetency.  38 C.F.R. § 3.353(c).  

There is a presumption in favor of competency.  Where 
reasonable doubt arises regarding a beneficiary's mental 
capacity to contract or to manage his own affairs, including 
the disbursement of funds without limitation, such doubt will 
be resolved in favor of competency.  38 C.F.R. § 3.353(d); 
see also 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2007).

The Board notes that 38 C.F.R. § 3.353 was amended on three 
occasions during the pendency of the veterans appeal.  
However, none of the changes affected the determination of 
the veteran's claim.  The changes were published in the 
Federal Register.  See 66 Fed. Reg. 48,558-48,561 (Sept. 21, 
2001); See 67 Fed. Reg. 46,868-46,869 (July 17, 2002); See 68 
Fed. Reg. 34,539-34,543 (June 10, 2003).  Moreover, the RO 
adjudicated the claim under the several versions of the 
regulation as evidenced by the supplemental statement of the 
case issued in May 2007.  

In reviewing the evidence of record it is clear that the 
veteran has a history of psychiatric illness for 
approximately 40 years.  It is also clear that he has not 
worked, and has been physically and mentally incapable of 
working since 1971.  The veteran relies on his VA disability 
compensation as his sole means of support.  

The evidence shows that the veteran has continued to be 
involved in the use of illegal drugs during the pendency of 
his appeal.  It was the use of such drugs, combined with his 
psychiatric illness, that lead to the VA physician making the 
recommendation of incompetency in 1997.  The only medical 
evidence of record that lists the veteran as competent is the 
VA hospital summary from March 1999.  The summary was done as 
an isolated event in regard to the veteran's believed status 
at the time of his discharge from the hospital.  

Earlier summaries from 1998 noted that the veteran was 
severely impaired in both his social and industrial 
capabilities.  Further, he was said to be unemployable due to 
paranoid ideas in addition to other psychiatric 
symptomatology.  In addition, the veteran has received 
diagnoses of PTSD based on his stories of his being in combat 
in Vietnam when he never served there.  He also claimed that 
he suffered wounds to his legs as a result of a mine 
explosion in Vietnam.  The post-1999 hospital summaries have 
not supported a conclusion that the veteran is competent to 
manage his affairs.

The several VA field examiners have assessed the veteran's 
living conditions, his grasp of his finances, his current 
environment, and his past history.  They have all concluded 
that he is not competent to manage his own funds.  The most 
recent field examination report from February 2007 leaves no 
doubt that the veteran is incapable of managing his own 
affairs.  The veteran had sold his furniture, he had avoided 
meeting with a field examiner for six months, and was unable 
to give an accurate statement of his income, obligations, or 
how he spent his money.  The same behavior of selling his 
furniture/appliances is what lead to his arrest in 2002.  

The April 2007 VA examiner stated that, in view of the 
veteran's drug use, which the veteran admitted to, and his 
psychiatric symptoms, the veteran was not capable of handling 
his finances.  

As stated, supra, there is a presumption of competency when 
reasonable doubt arises regarding a beneficiary's mental 
capacity to contract, or manage their own affairs, including 
the disbursement of funds without limitation.  There is no 
reasonable doubt in this case.  The evidence shows that the 
veteran has continued to be involved with the use of drugs.  
He has been arrested twice.  His involvements with the legal 
authorities are such that bail bondsmen will not post bail 
because of his history of not appearing for court.  His 
psychiatric symptoms continue to be present and affecting his 
daily life.  He has had multiple admissions for treatment of 
his symptoms.  He has not used good judgment in the handling 
of his disbursed funds on a number of documented occasions as 
per the field examination reports.  

The preponderance of the evidence is against the veteran's 
claim.  He is not competent to contract, or manage his own 
affairs, including the disbursement of funds without 
limitation.  

Finally, the Board requested that the veteran be provided 
with the notice required by the Veterans Claims Assistance 
Act of 2000 (VCAA) at the time of its remand in January 2006.  
The AMC issued the requested notice in February 2006.  It was 
addressed to the veteran's custodian.  The letter was 
returned to the AMC that same month.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court), issued a decision in February 2006 
holding that the VCAA does not apply to claims under 38 
U.S.C.A. Chapter 55.  See Sims v. Nicholson, 19 Vet. App. 
453, 456 (2006).  The issue in that case involved an 
applicant wanting his competency restored.  The Court 
determined that such a claim is not one for benefits under 
38 U.S.C.A. Chapter 51, but is a claim regarding the 
distribution of benefits under Chapter 55.  The Court further 
determined that the VCAA does not apply to such claims.   

Thus, although the VCAA notice of February 2006 does not 
appear to have reached the veteran, there is no prejudice to 
the veteran in this case in light of the Court's decision in 
Sims.  No notice is required under the VCAA.  

The VA did assist the veteran in the development of his 
claim.  He was afforded multiple field examinations.  He was 
afforded a VA examination.  The veteran was also scheduled 
for a hearing in December 2005 but canceled the request.  VA 
records were obtained and associated with the claims folder.  
The case was remanded for additional development.

The Board notes that the remand of January 2006 asked that 
the RO contact the veteran in regard to information about 
hospitalizations from 1997 to the present.  The letter was 
sent by the AMC to the veteran's fiduciary.  There is no 
indication the veteran received the letter.  However, the 
Board finds that there is no prejudice to the veteran as the 
VA hospital summaries from 1998 were obtained, and the 
veteran had not previously indicated that he had been 
hospitalized at any earlier time where the records were not 
associated with the claims folder.  Accordingly, the RO 
provided substantial compliance with the Board's remand 
instructions.  Dyment v. West, 13 Vet. App. 141, 146-47 
(1999) (remand not required under Stegall v. West, 11 Vet. 
App. 268 (1998) where Board's remand instructions were 
substantially complied with).


ORDER

The veteran is incompetent for Department of Veterans Affairs 
purposes.  The appeal is denied.



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


